Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This Office action addresses claims 1-19.  The amendment of the application to be a continuation-in-part of the parent application has obviated the previously-made 35 USC 112(a) rejection.  Further, the amendment of the specification to support original claims 5, 6, and 8-19 is noted.  However, claims 1-19 are newly rejected under 35 USC 112(a) as necessitated by amendment, and the substitute specification is also newly objected to as containing new matter.  Claims 5 and 19 are newly rejected under 35 USC 112(b) as necessitated by amendment.  Accordingly, this action is made final. 


Specification
The amendment filed February 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (references are to page and line in the marked-up version):  page 9, line 8, “for example, the anode and cathode receptive spaces”; line 10, “in 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite: 
	 assembling a plurality of precursor materials by depositing an anode precursor material in a first state into an anode receptive space located between an anode current collector and an electrolyte separator, and depositing a cathode precursor material in a first state into a cathode receptive space located between the electrolyte separator and a cathode current collector; and 
	converting the plurality of precursor materials into final materials in a second state, including converting the anode precursor material and the cathode precursor material to final anode and cathode materials in a second state while the anode precursor material and the cathode 

	It is submitted that the application as originally filed (that is, as of the filing date of July 29, 2021) does not provide adequate support for the specific method as now recited in claim 1 in the manner required by 35 USC 112 first paragraph.  There is no indication in the specification as filed that the anode and cathode precursors are deposited into already-formed anode and cathode receptive spaces in a first state and then converted to a second state, as claimed.  By way of explanation, the specification is believed to provide adequate support for the following:
	1) the deposition of all layers forming the electrochemical cell in the same process step, that is the deposition or lamination of precursor materials forming the receptive spaces and the anode and cathode precursors, and subsequent conversion of all layers in a different process step.  Paragraph [0057] is noted which is concerned with manufacturing a sub-cell housing: “After all the layers of the cell structure are deposited, the completed structure can be heat treated to convert the precursors to the desired physical and electrochemical properties at step 602.  Furthermore, the heat treatment creates a single monolithic structure with no physical interfaces between the deposited layers.”  See also [0056].  However, such a process would exclude the use of a catholyte which is later added as explained below.
	2) the insertion/deposition of the cathode/catholyte into the cathode receptive space, and the insertion/electroplating of the anode material in the anode receptive space, without a further conversion  or heat treatment step ([0050]: “In a preferred embodiment, the multilayered structure of anode receptive space 41, the cathode receptive space 11, the separators 30 and the current collectors 50 and 20 can be assembled without either catholyte or anode active materials 
	Accordingly, the application as originally filed does not provide adequate support for the subject matter of claim 1 as amended, that is, a method involving depositing anode and cathode precursors in a first state into already-formed anode and cathode receptive spaces, and then being converted into final materials in a second state.
	Separately, there is also inadequate support for claim 5 as amended, specifically, “transferring the plurality of precursor materials to the anode and cathode receptive spaces” (also note 112(b) rejection below) and “bonding the plurality of [anode and cathode] precursor materials together into a single monolithic multi-material structure in the anode and cathode receptive spaces.” 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “depositing the plurality of precursor materials in desired positional coordination on a first platform, [and] transferring the plurality of precursor materials to the anode and cathode receptive spaces.”  However, parent claim 1, reproduced above, recites “depositing” the precursor materials in a first state “into” the receptive spaces (that is, directly into the receptive spaces).  Claim 5 appears to lack agreement with claim 1, and raises confusion as to where exactly the depositing occurs or how the transferring takes place.  Claim 5 does not recite the first or second states recited in claim 1.  
	Correction is required.  However, care should be taken to avoid the new matter issues outlined above. 
	Claim 19 recites “wherein each of the anode receptive space, the cathode receptive space, and the electrolyte separator are deposited as a different precursor material.”  This limitation raises confusion because amended claim 1 does not define precursors with respect to forming the separator and receptive spaces, and instead recites/implies that the cathode and anode precursors are deposited in the already-formed receptive spaces.  Correction is required.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 22, 2022